DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This is a final office action prepared in response to the amended claims and Remarks filed by the applicant on July 13, 2022 relating to U.S. Patent Application 16/281,495 filed on February 21, 2019.  Claims 1 and 11 have been amended. Claims 1-11 and 13 are currently pending and have been examined.                

Response to Arguments

Applicant's arguments filed on July 13, 2022 have been fully considered but are not persuasive. 
With respect to the 35 USC § 101 rejection, Applicant asserts that the claims do not correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings insofar as they are directed to a method for performing, by a user authentication terminal of a medical service provider, a null-amount payment account system transaction by exchange of data with a user payment device presented by a user in response to the user initiating a check-in process for the user to check in as a patient at the medical service provider and as such cannot be seen to recite an abstract idea. (Remarks, pp. 6 – 7). Examiner respectfully disagrees. (See Section 101 rejection below). Applicant further asserts that even if the claims recite an abstract idea, it is integrated into a practical application because the claims contain meaningful limits on the abstract idea, (Remarks, pp. 7 – 8), and further, citing to the Specification (p. 3, line 27 -  p. 4, line 19  and  p. 5, line 16 – p. 6, line 13) for support that the claims are directed to an improvement to the technology, particularly enhanced security for secure data records via improved user authentication based at least partially on a cryptogram. (Remarks, pp. 8 - 10). Examiner respectfully disagrees. The additional elements involved in implementing the null account payment transaction, cryptogram and messaging (user authentication terminal, user payment device, user information server, local data store) are recited at a high level generally linking the abstract idea to technology and are used as tools to implement the abstract idea with generic computing components. The claims do not recite an improvement to technology and do not integrate the abstract idea into a practical application. 
The Section 101 rejection is maintained. 

Claim Rejections - 35 U.S.C. § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 and 13 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1– 10 are directed to a method. Claims 11 and 13 are directed to method. Therefore, on their face each of Claims 1 – 11 and 13 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method comprising: performing, by a user authentication terminal of a medical service provider, a null-amount payment account system transaction by exchange of data with a user payment device presented by a user in response to the user initiating a check-in process for the user to check in as a patient at the medical service provider, the transaction comprising receiving a cryptogram and at least one of a payment account number or payment token from the user payment device; in response to successful completion of said null-amount transaction, transmitting, by the user authentication terminal, a message to a user information server computer to request one or more data records for the user, the one or more data records comprising one or more medical records for the user, the message comprising the cryptogram; receiving, by the user authentication terminal, from the user information server computer in response to the user information server identifying and authenticating the user based at least partially on the cryptogram, the at least one of the payment account number or payment token, and responsive to a determination that the medical service provider comprises a trusted party with whom the user has previously consented to release the one or more data records, a download of data regarding said user; and storing, by the user authentication terminal, the download of data regarding the user in a local data store accessible to the medical service provider; wherein the check-in process for the user to check in as a patient at the medical service provider is completed in response to the storage of the download of data regarding the user. 
Claim 11 recites a method comprising: receiving, by a user information server computer, from a user authentication terminal of a medical service provider and in response to the user information server identifying and authenticating a user based at least partially on a cryptogram in response to the user initiating a check-in process for the user to check in as a patient at the medical service provider, a payment account system transaction request, the request including authentication data, the request being a null-amount transaction request, the request including the cryptogram and at least one of a payment account number or payment token from a user payment device; verifying, by the user information server computer, the authentication data based at least partially on the cryptogram, the at least one of the payment account number or payment token, and responsive to a determination that the medical service provider comprises a trusted party with whom the user has previously consented to release of one or more medical records for the user; and in response to a result of the verifying step, downloading user information to the user authentication terminal from the user information server computer and storing the user information in a local data store accessible to the medical service provider, the user information comprising one or more medical records for the user; wherein the check-in process for the user to check in as a patient at the medical service provider is completed in response to the storage of the download of data regarding the user. 
The abstract idea recited in Claims1 and 11 is the underlined portion of the respective claims indicated above and involves using a payment account system transaction to authenticate a user and upon authentication to download user medical data and information. The abstract idea amounts to the fundamental economic practices including insurance and commercial interactions including business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method comprising: performing, by a user authentication terminal of a medical service provider, a null- amount payment account system transaction by exchange of data with a user payment device presented by a user in response to the user initiating a check-in process for the user to check in as a patient at the medical service provider, the transaction comprising receiving a cryptogram and at least one of a payment account number or payment token from the user payment device; in response to successful completion of said null-amount transaction, transmitting, by the user authentication terminal, a message to a user information server computer to request one or more data records for the user, the one or more data records comprising one or more medical records for the user, the message comprising the cryptogram; receiving, by the user authentication terminal, from the user information server computer in response to the user information server identifying and authenticating the user based at least partially on the cryptogram, the at least one of the payment account number or payment token, and responsive to a determination that the medical service provider comprises a trusted party with whom the user has previously consented to release the one or more data records, a download of data regarding said user; and storing, by the user authentication terminal, the download of data regarding the user in a local data store accessible to the medical service provider; wherein the check-in process for the user to check in as a patient at the medical service provider is completed in response to the storage of the download of data regarding the user.  
Claim 11 recites a method comprising: receiving, by a user information server computer, from a user authentication terminal of a medical service provider and in response to the user information server identifying and authenticating a user based at least partially on a cryptogram in response to the user initiating a check-in process for the user to check in as a patient at the medical service provider, a payment account system transaction request, the request including authentication data, the request being a null-amount transaction request, the request including the cryptogram and at least one of a payment account number or payment token from a user payment device; verifying, by the user information server computer, the authentication data based at least partially on the cryptogram, the at least one of the payment account number or payment token, and responsive to a determination that the medical service provider comprises a trusted party with whom the user has previously consented to release of one or more medical records for the user; and in response to a result of the verifying step, downloading user information to the user authentication terminal from the user information server computer and storing the user information in a local data store accessible to the medical service provider, the user information comprising one or more medical records for the user; wherein the check-in process for the user to check in as a patient at the medical service provider is completed in response to the storage of the download of data regarding the user. 
The additional elements recited in Claims 1 and 11 are underlined above. The additional elements in the claims amount to no more than tools to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. The elements involving exchanging and downloading of data / information are insignificant extra-solution activity. The combination of elements does not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims amount to no more than tools to implement the abstract idea with computer(s), processor(s), memory and software. Merely performing the abstract idea using a computes, processors, and communication devices does not provide an inventive concept. Additionally, the limitations of exchanging and downloading data / information are characterized as insignificant extra-solution activity and are well understood, routine, and conventional. See MPEP 2106.05(d), 2106.05(g). buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network), Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir.  2016) (utilizing an intermediary computer to forward information), OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory). Based on the aforementioned and the reasons given in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (downloaded data includes user insurance information), Claim 3 (downloaded data includes user contact information), Claim 4 (transaction includes user payment device generating and transmitting cryptogram), Claim 5 (transaction is an EMV transaction), Claim 6  (transaction based on payment token or account number stored in user device), Claim 7 (said data received from the issuer of a payment system account), Claim 8 (said data received from an entity other than issuer of payment system account), Claim 9 (user device is a payment-enabled mobile device), Claim 10 (user device is an integrated circuit payment card) and Claim 13 (user information includes insurance information) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 11 and 13 are not patent eligible. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following references listed in the Notice of References Cited, although not expressly cited herein, are hereby made a part of the record:  JP 2016057834 A, Masayuki et al.; US 2017/0278104 A1, O'Connell et al.; and US 2007/0271179 A1, Kubota.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694      

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                         9/8/2022